Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 21 June 2022 has been made of record. Claims 1-4, 6 and 8-10 are pending.
The rejections under USC 102 contained in the previous office action are withdrawn in view of Applicants’ amendments.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the dispersant is a compound…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starlite, JP 2017-170881 machine translation in view of Nakai et al, US 2013/0030090.
Starlite teaches molding material for 3-D printing and articles produced therefrom (see claim 1 and 9). This molding material is taught as comprising thermoplastic polymer and cellulose fibers with diameters of 10-100 nm (claim 3).
The thermoplastic polymer can suitably be polyamide.
This reference fails to explicitly teach compositions without dispersant
. Nakai et al discloses polyamide/cellulose fiber compositions suitable for mold applications (Abstract and [0028)]). These compositions are seen as not requiring dispersant due to the methods of production and demonstrated by examples containing no dispersant
Regarding claims 3 and 4, the reference teaches polycaproamide used alone or in mixtures with polyamide 66, 11 or 12 (see [0038)]).
Regarding claims 8 and 9, Starlite teaches 3-D molded articles from their filaments (see claims 1 and 9).
Regarding claim 10, the Nokai et al teach the method of adding fiber to the amide monomer solution and polymerizing (abstract).
It would have been obvious to one of ordinary skill in the art to utilize the polyamide compositions of Nokai et al in the 3-D molding filaments of Starlite when the increased dispersion of cellulose fibers was desired.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762